748 N.W.2d 573 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Christopher COBB, Defendant-Appellant.
Docket No. 135483. COA No. 278973.
Supreme Court of Michigan.
May 23, 2008.
On order of the Court, the application for leave to appeal the September 7, 2007 order of the Court of Appeals and the defendant's motion to remand are considered. Pursuant to MCR 7.302(G)(1), and given the particular facts of this case, in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals. On remand, that court shall treat the defendant's delayed application for leave to appeal as having been filed within the deadline set forth in MCR 7.205(F) and shall decide whether to grant, deny, or order other relief, in accordance with MCR 7.205(D)(2).
CORRIGAN, J., would direct appellate counsel, Susan K. Walsh, to file a supplemental brief addressing the reasons for her failure to file the defendant's *574 delayed application for leave to appeal in the Court of Appeals within the deadline set forth in MCR 7.205(F), which led to the administrative dismissal of the application on jurisdictional grounds.